                     Case 7:16-cr-00832-KMK Document 188 Filed 01/16/20 Page 1 of 1
                                                         LAW OFFICE OF

                                             MICHAEL K. BACHRACH
                                                224 WEST 30TH STREET, SUITE 302
                                                      NEW YORK, N.Y. 10001
                                                            ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                             TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                             http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                      michael@mbachlaw.com



                                                            January 16, 2020

         By ECF

         The Honorable Kenneth M. Karas
         United States District Court Judge
         Southern District of New York
         300 Quarropas Street
         White Plains, NY 10601-4150

                                                            Re: United States v. Nicholas Tartaglione,
                                                            16 Cr. 832 (S-4) (KMK)

         Dear Judge Karas:

                 I represent the defendant, Nicholas Tartaglione, in the above-referenced matter. I write to
         advise the Court that my office has moved. My new address is 224 West 30th Street, Suite 302,
         New York, NY 10001. All other contact information remains the same.


                                                            Respectfully submitted,




                                                            Michael K. Bachrach
                                                            Learned Counsel for Nicholas Tartaglione

         cc:       All parties of record (by ECF)
